DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/847,015 filed on 06/22/2022 is presented for examination. Claims 1-10 are pending.
Claim Objections
Claims 1-4 are objected to because; on claim 1, lines 1 and   4; claim 2, line number 3,4,5/6; claim 3, line number 1, the phrases " ... and/or ... are not clear whether the limitation that follows the term is alternative use or must be included all the list in the claims. Claims 8 -10, etc. show similar phrases that need to be corrected.
The above are but a few specific examples of indefinite and functional or operational language used throughout the claims, and are only intended to illustrate the extensive revision required to overcome the objection made in this office action. The above-mentioned corrections therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout the claims. 
Information Disclosure Statement
The Information Disclosure Statements dated 09/30/2022 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2004/0145342) in view of Ho et al. (US 2009/0121675), (Hereinafter, Ho). 
With respect to claims 1 and 10, Lyon et al. (hereinafter, Lyon) discloses a system for use in charging and/or powering one or more devices and/or batteries by wireless power (See Fig. 1, 106 and devices 104), comprising: one or more components including a ferromagnetic, ferrite, or other magnetic material or layer, which are used to modify the magnitude and/or phase of an electromagnetic field in one or multiple dimensions (Para. # 18, 21 and 29: specifying strength, phase, amplitude, and frequency of the magnitude inductive field).  


    PNG
    media_image1.png
    798
    810
    media_image1.png
    Greyscale

LYON, however, does not expressly disclose ferromagnetic, ferrite or magnetic material as a component of the wireless power.
Ho discloses, on the other hand, disclose ferromagnetic, ferrite or magnetic material as a component of the wireless power (see Para. # 003 and 007:  ferromagnetic cores that the windings wound around it; the electromagnetic flux is large, a fairy thick layer of soft-magnetic material).

    PNG
    media_image2.png
    446
    680
    media_image2.png
    Greyscale

LYON and Ho are analogous art because they are from the same field of endeavor namely adaptive charger system and inductive battery charging.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added magnetic materials that include parts, such as ferrite and layers to the adaptive charger of LYON in view of the teachings of Ho for the benefit of effectively charging multiple devices wirelessly or inductively to avid battery depletion due to lack of charging.
With respect to claims 2 and 8, the combined references of Lyon and Ho discloses the system for use in charging and/or powering one or more devices, Lyon further discloses wherein the ferromagnetic, ferrite, or other magnetic material or layer is provided within one or more wireless chargers or power supplies and/or the electronics, coils, magnetic material, or magnets therein (Para. # 29), and/or one or more wireless power receivers and/or the electronics, coils, magnetic materials, or magnets therein (Fig. 2, 204); and used in charging or powering the one or more devices and/or batteries (Fig. 2, 106).  
With respect to claims 4 and 6, the combined references of Lyon and Ho discloses the system for use in charging and/or powering one or more devices, Lyon further discloses wherein the modifying the magnitude and/or phase of the electromagnetic field in one or multiple dimensions includes locally modifying the properties of the ferromagnetic, ferrite, or other magnetic material or layer so that it acts as a switching layer, allowing a transmitter coil electromagnetic field to be preferentially transmitted through a locally modified area (Para. # 20, 23 and 25).  
With respect to claims 5 and 3, the combined references of Lyon and Ho discloses the system for use in charging and/or powering one or more devices, Ho further discloses wherein the ferromagnetic, ferrite, or other magnetic material or layer includes one or more materials selected from the list consisting of soft iron, silicon steel, laminated materials, silicon alloyed materials, powder iron, hydrogen reduced iron), carbonyl iron, ferrites, vitreous metals, alloys of Ni, Mn, Zn, Fe, Co, Gd, and Dy, nano materials, ferrofluids, magnetic polymers, or similar materials or combination thereof (par. # 5 and 6).  
With respect to claims 7 and 9, the combined references of Lyon and Ho discloses the system for use in charging and/or powering one or more devices, Ho further discloses wherein the saturating or altering the magnetization curve of the ferromagnetic, ferrite, or other magnetic material or layer locally is provided by saturating or modifying the permeability of the layer through application of one or more DC and/or AC magnetic field such as a permanent magnet or electromagnet or local application of heat or a combination thereof (Para. # 0033).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859